Citation Nr: 1146578	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  10-08 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from April 1956 to October 1960.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

The Veteran seeks entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). With respect to this claim, the record indicates that the Veteran has only a ninth grade education and has worked essentially only as a truck driver throughout his life.  He has received training in no other skill.  Service connection has been established for bilateral hearing loss, rated 50 percent disabling, and for tinnitus, rated 10 percent disabling, with a combined rating of 60 percent.  The Veteran testified at his Board hearing that he recently failed a Department of Transportation physical examination.  Although he holds a current, valid commercial driver's license, successful completion of the physical examination is also required for him to be able to work as a commercial truck driver; his failure of the examination was due to his service-connected hearing loss.  The Veteran submitted a note from a private physician to support the fact that he failed the examination due to his hearing loss.  

VA's regulations provide that total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).  For those Veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), but who are unemployable due to service-connected disabilities, the RO must submit such cases to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b) (2011).  

A VA examiner in June 2009 opined that the Veteran's hearing loss "would not preclude him from all substantial/gainful employment, only those where hearing loss is a critical job requirement."  (Emphasis added.)  The Veteran's current 60 percent combined rating does not meet the percentage criteria of 38 C.F.R. § 4.16(a) for assignment of a TDIU.  But the February 2010 statement of the case does not indicate that the RO considered the provisions of 38 C.F.R. § 4.16(b) in denying entitlement to a TDIU.  However, the Board finds that the facts of this case meet the criteria for submission of the Veteran's claim to the Director, Compensation and Pension Service for extraschedular consideration of TDIU.  

Accordingly, the case is remanded for the following actions:

1.  The RO must refer the appeal to the Director, Compensation and Pension Service, for extraschedular consideration on the issue of entitlement to TDIU.  Thereafter, the RO must implement the determination of the Director, Compensation and Pension Service, if so warranted.  

2.  After the above actions have been completed, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


